 Case 2:21-cv-00351-JS-AKT Document 1 Filed 01/21/21 Page 1 of 16 PageID #: 1



 UNITES STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


 DILLON M. WILENSKY, individually and
 on behalf of all others similarly situated,
                                                                  CLASS ACTION
                                Plainti if,
                                                        COMPLAINT FOR VIOLATIONS OF
                                                          THE FAIR DEBT COLLECTION
              VS.                                              PRACTICES ACT

CAVALRY PORTFOLIO SERVICES, LLC,                            DEMAND FORJURYTRIAL

                                Defendant.

                                                  x

       This action is brought by Plaintiff Dillon M. wilensky against Defendant cavalry

Portfolio Services, LLC ("CPS") based on the following:

                                 PRELIMINARY STATEMENT

       1      This action arises from practices engaged in by defendant, when

attemPting to collect consumer debts, that violate the Fair Debt Collection practices Act

(FDCPA), 15 U.S.C. gg76e2-16e2p.

       2.     The FDCPA regulates the behavior of ,,debt collectors,, (including

collection agencies, collection attomeyt and debt buyers) when attempting to collect

consumer debt. Congress found "abundant evidence of the use of abusive, deceptive,

and unfair debt collection practices by many debt collectors,, which ,,contribute
                                                                                  to a

number of personal bankruptcies, marital instability, loss of jobs, and invasions
                                                                                  of

individual privacy."   15   u.s.c.   g 1692(a). The FDCpA was expressly adopted ,,to


eliminate abusive debt collection practices by debt collectorg to ensure that
                                                                              those debt
Case 2:21-cv-00351-JS-AKT Document 1 Filed 01/21/21 Page 2 of 16 PageID #: 2



collectors who refrain from using abusive debt collection practices are not competitively

disadvantaged, and to promote uniform State action to protect consumers against debt

collection abuses." 15 U.S.C. $ 1692(e).

       3.       The FDCPA focuses on the conduct of the debt collector and not on the

validiry of the alleged debt. \Alhether a debt is actualiy owed has no relevance to

whether the debt collector complied with the FDCPA. Consequently, the individuals

whom the Act primarily protects are defined as "consumers." 15 U.S.C. $ 1692a(3).

       4.       The FDCPA, at 15 U.S.C. $1,692qlimits when and with whom a debt

collector may communicate when attempting to collect a debt and, unless expressly

permitted under $ 7692c,75 U.S.C.    S 1692b   restricts a debt collector's communications

with third parties to obtaining "location information" about the consumer.

       5.       When collecting or attempting to collect a debt, the FDCPA demands the

debt collector treat people respectfully, honestly, and fairly by proscribing its use of:

(a) harassing, oppresive, and abusive conduct; (b) false deceptive, or misleading means


or representations; and (c) unfair or unconscionable means. 15 U.S.C.               "1692e,
                                                                          SS 7692d,


and 1.692f. Each of those Sections contain a list of specific per se violations but they are

nonexclusive and do not limit the general application of each Section's broad

prohibitions.




                                               1
Case 2:21-cv-00351-JS-AKT Document 1 Filed 01/21/21 Page 3 of 16 PageID #: 3



       6      When the collection process starts, the FDCPA requires a debt collector to

provide a consumer with basic debt information and the consumer's right to debt-

verification. 15 U.S.C. g 1692g(a).

       7      When the collection process escalates to litigation, the FDCpA prohibits a

lawsuit from being commenced in a distant venue. 15 U.S.C.       S 1692i.

       tJ     The FDCPA is a    strictliability statute, which provides for statutory

damages upon the showing of one violation, regardless of any actual damages.

       9.     A debt collector's conduct violates the FDCPA when viewed from the

perspective of the least sophisticated consumer

       10.    When a debt collector fails to comply with the FDCPA ,,with respect to

any persory" it "is liable to such person in an amount equal to the sum of,, ,,any acfual

damage sustained," "additional" or statutory damageg costt and reasonable attorneys,


fees. 15 U.S.C. $ 1692k(a). Statutory damages are limited: a   plaintiff may recover no

more than $1,000, and a class may recover up to $500,000 or 1% of the debt collector,s

net worth, whichever is less. Id


       11.    Plaintiff is seeking, both individually and on behalf of all others similarly

situated, such relief as is allowed under rDCPA including, without limitation, statutory

damages, attomey fees and costs


                                            PARTIES

      12.    Plaintiff Dillon M. Wilensky is a natr.rral person who, resides in Nassau

County, New York.

                                            -3-
 Case 2:21-cv-00351-JS-AKT Document 1 Filed 01/21/21 Page 4 of 16 PageID #: 4



         1'3.     CPS is a   for-profit limited liability company formed under the laws of the

 State of Delaware.

         -l'4-    CPS maintains an office at 500 summit Lake Drive, suite 400, varhana,

 New York 10595.

        15.      cPS's registered agent for service in New york is C T corporation system,

28   Liberty St. New York, NY 10005.


                                       IURJSDICTION & VENUE
        76.      Jurisdiction of this Court arises under 28 U.S.C. SS 713.1. and,1,337 .

        77.      venue is appropriate in this federar district pursuant to 2g u.s.C. 1391(b)
                                                                                    s

because a substantial part of the events giving rise to Plaintiff's claims occurred        within

this federal judicial district, and because Defendant is subject to personal jurisdiction in

the State of New York at the time this action was commenced.


                                                 FACTS

        18.      CPS regularly engages in the colection or attempted collection of


defaulted consumer debts allegedly owed to others.

        1'9.     CPS is a business the principal purpose of which is the colrection of


defaulted consumer debts.

        20.      In attempting to collect debts, CpS uses instruments of interstate

commerce such as the mails, the telephone, and the internet.


       27.     Prior to september 76,2020, Cps contacted Mr. wilensky to collect on an

defaulted credit card account ("Debt").


                                                -4-
Case 2:21-cv-00351-JS-AKT Document 1 Filed 01/21/21 Page 5 of 16 PageID #: 5



         22.      Mr. Wilensky used the credit card to purchase goods and services that

were primarily for personal, family, or household purposes.

         23.      Mr. Wilensky has never incurred any financial obligations in connection

with a business transaction or in conneclion with any transactions other than for

personal, family, or household purposes.

         24.      On September 76,2020, Mr. Wilensky sent a letter to CPS, requesting that

it   cease   all further communications with him with respect to the Debt.

         25.      A true and correct copy of Mr. Wilensky's letter is attached     as   Exhibit A

except portions have been redacted.


         26.      Mr. Wilensky's letter stated in relevant part:

                  By signing this letter, Dillon M. Wilensky is formally
                  requesting that you cease all debt collection communication
                  as required by the Fair Debt Collection Practices Acl 15
                  U.S.C. section 1.692c(c).

                  You are directed to stop all communication with Dillon M
                  Wilensky at Iaddress] about the above referenced account.

                  This letter is not meant in any way to be                       an
                  acknowledgement that the consumer owes any money.

                  Your cooperation is appreciated.

         27.      CPS sent a letter to Mr. Wilensky dated September 26,2020.


         28       A true and correct copy of CPS's letter is attached   as   Exhibit B except

portions have been redacted.

         29.      CPS's Letter stated in relevant part:




                                                -5-
Case 2:21-cv-00351-JS-AKT Document 1 Filed 01/21/21 Page 6 of 16 PageID #: 6



               Cavalry is in receipt of a letter of dispute made pursuant to
               the Fair Credit Reporting Act ("FCRA") on the above-
               referenced account.

               In acknowledgment of the dispute, we have requested that
               consumer reporting agencies report the account as disputed.

               We have reviewed the dispute and find the dispute lacking
               in any specific facts or information which would allow us to
               conduct an investigation. Because the dispute alleges no
               specific inJormation to form the basis for an investigafiory
               we are unable to investigate the dispute pursuant to the
               FCRA.

               Please provide us with the specific information that is being
               disputed and an explanation of the basis of the dispute.

                              CONDUCT COMPLAINED OF

       30.     In response to a cease-and-desist letter, a debt collector ,,shall not

communicate further with the consumer rvith respect to such deb! except__

              (1) to advise the consumer that the debt collector,s further
              efforts are being terminated;

              (2) to notify the consumer that the debt collector or creditor
              may invoke specified remedies which are ordinarily invoked
              by such debt collector or creditor; or

              (3) where applicable, to notify the consumer that the debt
              collector or creditor intends to invoke a specified remedy.

1s U.S.C. 1692c(c)(1)-(3).


       31.    CPS    violated $ 1692(c) because it did not cease communication with Mr

Wilensky   as he   had clearly and unambiguously requested.




                                             -6-
 Case 2:21-cv-00351-JS-AKT Document 1 Filed 01/21/21 Page 7 of 16 PageID #: 7



          32.   Instead of ceasing communication with Mr. Wilensky, CpS requested

additional information from him as though he had sent a dispute letter under the Fair

Credit Reporting Act.

          33.   CPS violated $ 1592(c) because its letter was not the kind of letter


permitted under subsections (1)-(3) as a response to Mr. wilensky's cease-and-desist

letter.

          34.   Mr. Wilensky was confused by CpS,s letter and distressed that CpS did

not honor his cease-and-desist request.


                                    CLASS ALLEGATIONS

          35.   CPS's letter is a form letter.

          36.   Specifically, the letter was created by merging electronically-stored

information specific to the Debt (including but not limited to the addressee,s name and

address) with predetermined electronically-stored text and any graphics defined by a

template, and printing the result.

          37.   Defendant's conduct is consistent with its poricies and practices when

attempting to collect debts from consumers. Consequently, this action is brought by

Plaintifi both individually and on behalf of similarly situated individualg pursuant to

Rule 23 of the Federal Rules of Civil procedure.

          38.   Class Definitioa. The Class is defined as:


                All natural persons to whom Cavalry Portfolio Services, LLC
                mailed a written communication in the form of Exhibit B to
                an address in the State of New York in response to a cease-

                                                 7-
Case 2:21-cv-00351-JS-AKT Document 1 Filed 01/21/21 Page 8 of 16 PageID #: 8



              and-desist request during the Class Period beginning on
              January 21.,2027 and ending on February 1,'1,,2021.

      39.     The identities of the Class rnembers arc readilv ascertainable from the

business records of both CPS and those entities for whom CPS collects debts'

       40.    Class Claims. The Class Claims are the claims which each Class member


may have for any violation of the FDCPA arising from CPS having sent a written

communication in the same form    as   Exhibit B in response to a cease-and-desist request.

       41..   This action has been brought, and may properly be maintained, as a class

action pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure

because there is a well-defined community interest in the litigation:


              (a)    Numerosity, On information and beliel the Class is so numerous

                     that joinder of all members would be impractical and includes at

                     least 40 members.


              (b)    Common Questions Predominate, Common questions of law and

                     fact exist as to all members of the Class and those questions

                     predominate over any issues involving only individual class

                     members because those questions concern the same conduct by

                     Defendant with respect to each Class member.

              (c)    Typicality. Plaintiff's claims are are typical of those of the Class

                     members because those claims arise from a common course of

                     conduct engaged in by Defendant.


                                              -8-
Case 2:21-cv-00351-JS-AKT Document 1 Filed 01/21/21 Page 9 of 16 PageID #: 9



                (d)    Adequacy, Plaintiff      will fairly and adequately protect the interests

                       of the Class members insofar         as he has   no interests that are adverse

                       to those   of   the Class members. Moreover, plaintiff is committed to

                       vigorously litigating this matter and has retained counsel

                      experienced in handling consumer lawsuits and class actions.

       42      Certification of   a class   under Rule 23OX3) of the Federal Rules of Civil

Procedure is appropriate in that the questions of law and fact common to the Class

members predominate over any questions affecting individual members, and a class


action is superior to other available methods for the fair and efficient adiudication of the

controversv.

       43      Based on discovery and further investigation (including, but not limited


to, disclosure by Defendant of class size and net worth), plaintiff may seek class


certification: (a) only as to particular issues   as    permitted under Fed. R. Civ. p. 23(e@);

(b) using a modified definition of the Class or the Class Claims; or (c) using a different


Class Period


                      CAUSE OF ACTION FOR VIOLATION OF
                   THE FAIR DEBT COLLECTION PRACTICES ACT

       M.      The factuai allegations in the preceding paragraphs are realleged and

incorporated by reference.

       45.     CPS is a "debt collector" as defined by 15 U.S.C. g 1692a(6).


       46.     The Debt is a "debt" as defined by 15 U.S.C. 91692a(5).



                                                  -9-
Case 2:21-cv-00351-JS-AKT Document 1 Filed 01/21/21 Page 10 of 16 PageID #: 10



        47.    Mr. Wilensky is a "consumer"        as   defined by 15 U.S.C. $ 1692a(3)

        48     Exhibit B is a "communication"         as   defined by 15 U.S.C. g 1,692a(2).

        49.    The use and mailing of Exhibit B by CpS violated the FDCpA in one or

 more of the following ways:

               (a)    Ignoring   a   request to cease all communications with a consumer in

                      violation of    15 U.S.C. g 1692c(c);


               (b)    Using a false, deceptive, or misleading representation or means in

                      violation of   15 U.S.C. 97692e;


              (c)     Using any false representation or deceptive means to collect or

                      attempt to collect any debt or to obtain information concerning a

                     consumer in violation of 15 U.S.C. g 1692e(10);

              (d)    Using an unfair means to collect or attempt to collect any debt.

                                     PRAYER FOR RELIEF

       50     WHEREFORE, Plaintiff requests judgment against, Defendant

 Specifically, Plaintiff requests and order:

              (a)    Certifying this action    as a class action    pursuant to Rule 23(c)(1)(A)

                     of the Federal Rules of Civil Procedure including, but not limited

                     to, defining the Class and the Class claims, issues, or defenses, and

                     appointing the undersigned counsel           as class counsel   pursuant to

                     Rule 23(g);




                                               -10-
Case 2:21-cv-00351-JS-AKT Document 1 Filed 01/21/21 Page 11 of 16 PageID #: 11



             (b)    Awarding statutory damages to Mr. Wilensky and the Class

                    pursuant to 15 U.S.C. $1692k(a)(2);

             (c)    Awarding an incentive payment to Mr. Wilensky for his services on

                    behalf of the Class;

             (d)    Awarding attorney's fees, litigation expenset and costs pursuant to

                    ls   U.S.C. S 1692k(aX3);

             (e)    Awarding, to the extent the recovery of attorney's fees, litigation

                    expenses, and costs pursuant to 15 U.S.C. $ 1692k(a)(3) causes a

                    negative tax consequence to Mr. Wiiensky or the Class, a sum

                    sufficient to ameliorate such consequences; and

             (0     Requring such other and further relief       as    may be just and proper.


                                     JURY DEMAND

      Trial by jury is demanded on all issues so triable.




 DATED:     fanuary 27,2021,




                                                    sl Abraham Kleinman
                                                   Abraham Kleinman (AK-6300)
                                                   KLEINMAN LLC
                                                   626 RXR Plaza
                                                   Uniondale, NY 11556-0626
                                                   Telephone :   (57   6) 522-2627
                                                   Facsimile: (888) 522-7692
                                                   E-Mail: akleinman@kleinmanllc.com


                                            -11-
Case 2:21-cv-00351-JS-AKT Document 1 Filed 01/21/21 Page 12 of 16 PageID #: 12



                                            Francis R. Greene
                                            GREENE CoNSUMER LAW
                                            1954 1st St. #154
                                            Highland Parle IL 60035
                                            Telephone: 312-U7 -697 9
                                            Facsimile: 31.2-847 -697 I
                                            E-mail: f rancis@greeneconsumerlaw.com

                                            Attorneys for Plaintiff, Dillon M. Wilensky




                                     -12-
Case 2:21-cv-00351-JS-AKT Document 1 Filed 01/21/21 Page 13 of 16 PageID #: 13




           EXHIBIT        A TO THE COMPLAINT
Case 2:21-cv-00351-JS-AKT Document 1 Filed 01/21/21 Page 14 of 16 PageID #: 14




                                        Dillon M. Wilensky
                                                     t-lt
                                                     ..4-J,
                                         ltt




   Mr. Josh Burd
   Cavalry Portfolio Servrces LLC
   P0 Box 520
   Valhalla NY 10595


   Re:       Ceasing Debt Collection Communication
             Cavalry Account Number:                   @
             Original lnstitution:                     Citibank NA ,' AAdvantage
             Original Account Number:                  W
             Disputed Amount of Debt:                  s13,200.63
             Current   Creditor: _                     Cavalry SPV I. LLC


   Dear Mr. Buro


   By signing this letter. Dillon M. Wilensky is formally requesting that you cease all debt
   collectron corncrunicalion as requrred by the Farr DebI COlleclion Practrces Act,
   15 U.S.C seclron 1692c(c)


                 to stop all comrnunicaiion wrth Dillon M. Wilensky at
   You are directed
   274 Round Swamp Road, Melville NY i,l747 aboul the above referenced accounl


   This letter is nol meant in anv way to be an acknowleJgement that the consumer owes
   any money.




    Sincerely,

                          l-,1
      $-it"n
    Dillon   M Wilensky                   IJ
Case 2:21-cv-00351-JS-AKT Document 1 Filed 01/21/21 Page 15 of 16 PageID #: 15




          EXHIBIT         B TO THE COMPLAINT
                   Case 2:21-cv-00351-JS-AKT Document 1 Filed 01/21/21 Page 16 of 16 PageID #: 16


               PO Box 520
               Valhalla. NY l0595
                                                                           (lCavalry
                                                                                    Phone: (666) 434-2995
                                                                                      www.cavps.com
                                                                                              Crtibank, N.A./AAdvani.r,;.
l/;-Lil"
              September 26, 2020
                                                                                              xxxxxxxxxxxxtfia
                                                                                              xgsss
                                                                                              Cavalry SPV l. LLC

      rl,rllrrrlhlll,ll,hl,ll[,tIItrl,l,rll,it,r,t,,r,1il,hr,l,tl
           illon   lv1   Wrlensk v




 Dear Dillon M Wilensky:

 Cavalry ls in rec?ipt of a letter of drsDrrte rnade pursuant to the Farr Credrt Reporlrng Act ("FCRA") on the
 above-referenced account.

 In acknowledgement of the o,spute. we nave reqrrested that consunrer reporting agencles report the account           :-r

 disputed.

 We have reviewed the dispute and f'nd fhe drspute lackrng in anv soecrfrc facts or rnformatron which would aliJ., us
 to conduct an investigatron. Because the drspute alleges no sDecifrc rnformation to forn] the basis for an
 investigation, we are unable to 'nvestigate the drspute tursuant to tre FCRA




 lf you have any questrons, piease contact us at 1-866-483-5139 from 9:00am to 5:00pm, Eastern Time, Mon(la,
 through Friday.

 Thank you for giving us the opoo!'tunrty to addi'ess your concerns.

  Sincerely,

 Customer Relations DeDailn'lenl
 Cavalry Po.tfolic Services r-LC




 HIS COMMUNICATION IS FROM A DEBT COLLECTOR. SEE REVERSE SIDE FOR ADDITIONAL IMPORTANT                                      I

                         INFORMATION CONCERNING YOUR RIGHTS-
